Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered December 5, 1997, convicting defendant, after a nonjury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The credible evidence clearly disproved defendant’s justification defense beyond a reasonable doubt. The victim’s severe injuries established defendant’s use of deadly physical force, and defendant had no justification for his use of such force against his unarmed victim. Concur— Nardelli, J. P., Tom, Andrias, Buckley and Friedman, JJ.